                    Case 21-12815            Doc 1       Filed 04/06/21 Entered 04/06/21 09:03:31                              Desc Main
                                                           Document     Page 1 of 48

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF NEW JERSEY

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Black River Landscape Management, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  23 Mount Hope Road                                              P.O. Box 251
                                  Rockaway, NJ 07866-2406                                         Ironia, NJ 07845
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Morris                                                          Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  27 East Main Street Rockaway, NJ 07866
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.blackriverlandscaping.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                    Case 21-12815                Doc 1      Filed 04/06/21 Entered 04/06/21 09:03:31                                    Desc Main
                                                              Document     Page 2 of 48
Debtor    Black River Landscape Management, Inc.                                                       Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must
     check the second sub-box.                                   The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
                    Case 21-12815                   Doc 1         Filed 04/06/21 Entered 04/06/21 09:03:31                                Desc Main
                                                                    Document     Page 3 of 48
Debtor    Black River Landscape Management, Inc.                                                          Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion

Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
                    Case 21-12815    Doc 1        Filed 04/06/21 Entered 04/06/21 09:03:31                      Desc Main
                                                    Document     Page 4 of 48
Debtor   Black River Landscape Management, Inc.                                      Case number (if known)
         Name

                              $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                              $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                              $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




Official Form 201                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
                    Case 21-12815            Doc 1       Filed 04/06/21 Entered 04/06/21 09:03:31                                Desc Main
                                                           Document     Page 5 of 48
Debtor    Black River Landscape Management, Inc.                                                   Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      April 6, 2021
                                                  MM / DD / YYYY


                             X   /s/ Kristopher Holland                                                   Kristopher Holland
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Mark J. Politan                                                       Date April 6, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Mark J. Politan
                                 Printed name

                                 Politan Law, LLC
                                 Firm name

                                 88 East Main Street, #502
                                 Mendham, NJ 07945
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     973.768.6072                  Email address      mpolitan@politanlaw.com

                                 036791998 NJ
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
                 Case 21-12815                    Doc 1          Filed 04/06/21 Entered 04/06/21 09:03:31                       Desc Main
                                                                   Document     Page 6 of 48




 Fill in this information to identify the case:

 Debtor name         Black River Landscape Management, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          April 6, 2021                           X /s/ Kristopher Holland
                                                                       Signature of individual signing on behalf of debtor

                                                                       Kristopher Holland
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                      Case 21-12815                    Doc 1         Filed 04/06/21 Entered 04/06/21 09:03:31                                      Desc Main
                                                                       Document     Page 7 of 48

 Fill in this information to identify the case:
 Debtor name Black River Landscape Management, Inc.
 United States Bankruptcy Court for the: DISTRICT OF NEW JERSEY                                                                                       Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Alltran Financial LP                                            Trade debt             Contingent                                                                        $24,422.78
 on behalf of Ford                                                                      Unliquidated
 Motor Credit Co.,                                                                      Disputed
 LLC
 PO Box 722929
 Houston, TX
 77272-2929
 Andrew and Dana                                                 Litigation Claims      Contingent                                                                                $0.00
 Mackessy                                                                               Unliquidated
 c/o Riker Danzig, et                                                                   Disputed
 al.
 Headquarters Plaza
 One Speedwell
 Avenue
 Morristown, NJ
 07962
 Autozone                                                        Trade debt             Disputed                                                                              $625.50
 c/o Rauch-Milliken
 International, Inc.
 PO Box 8390
 Metairie, LA
 70011-8390
 Case Snow                                                       Litigation Claims      Disputed                                                                                  $0.00
 Managment, Inc.
 356 Dietsch Blvd.
 Attleboro Falls, MA
 02763
 Chrysler Capital                                                2018 Dodge 2500                                     $45,055.75                  Unknown                   Unknown
 PO Box 660335                                                   Laramie--approx.
 Dallas, TX                                                      40,000 miles
 75266-0335
 Chrysler Capital                                                2018 Dodge 2500                                     $45,028.01                  Unknown                   Unknown
 PO Box 660335                                                   Laramie--approx.
 Dallas, TX                                                      35,000 miles
 75266-0335




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 21-12815                    Doc 1         Filed 04/06/21 Entered 04/06/21 09:03:31                                      Desc Main
                                                                       Document     Page 8 of 48


 Debtor    Black River Landscape Management, Inc.                                                             Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 County Concrete                                                 Judgment               Disputed                                                                          $71,576.56
 Corporation
 50 Railroad Avenue
 PO Box F
 Kenvil, NJ 07847
 Customers Bank                                                  PPP Loan- 2d           Contingent                                                                        $45,572.00
 701 Reading Avenue                                              draw
 Reading, PA 19611
 David R. and                                                    Litigation Claims      Contingent                                                                                $0.00
 Dolores M. Mitchell                                                                    Unliquidated
 12 Forest Road                                                                         Disputed
 Andover, NJ 07821
 DeLage Landen                                                   Judgment               Contingent                                                                        $56,694.27
 Financial Services,                                                                    Unliquidated
 Inc.                                                                                   Disputed
 PO Box 41602
 Philadelphia, PA
 19101-1602
 Division of                                                     Judgment-DJ-20-0                                                                                           $1,679.08
 Employer Accounts,                                              74211-MER
 NJDOL
 P.O. Box 911
 Trenton, NJ 08625
 Ford Motor Credit                                               Litigation Claims      Contingent                                                                        $30,743.48
 Company, LLC                                                                           Unliquidated
 Assignee of Morris                                                                     Disputed
 Auto Ent., LLC
 c/o Morgan,
 Bornstein & Morgan
 1236 Brace Road,
 Suite K
 Cherry Hill, NJ
 08034-3269
 James Anastasio                                                 Judgment               Disputed                                                                          $15,010.00
 c/o Law Office of
 William Anastasio
 338 Main Street
 Chatham, NJ 07928
 John Deere                                                      Judgment               Disputed                                                                          $97,016.32
 Construction and
 Forestry Co
 c/o The Law Offices
 of
 Joseph A.
 McCormick, Jr., P.A.
 76 Euclid Avenue,
 Suite 103
 Haddonfield, NJ
 08033




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                      Case 21-12815                    Doc 1         Filed 04/06/21 Entered 04/06/21 09:03:31                                      Desc Main
                                                                       Document     Page 9 of 48


 Debtor    Black River Landscape Management, Inc.                                                             Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Law Offices of                                                  Legal services                                                                                           $39,869.35
 William R. Connelly,
 LLC
 61 West Main Street
 Mendham, NJ 07945
 M&T Bank                                                        PPP Loan-1st           Contingent                                                                        $54,686.00
 One M&T Plaza                                                   draw                   Disputed
 Attn: Office of
 General Counsel
 Buffalo, NY 14203
 R.P. Smith & Son                                                Trade debt                                                                                                 $5,250.70
 155 Main St
 Succasunna, NJ
 07876
 SiteOne Landscape                                               Trade debt                                                                                                 $3,803.49
 Supply
 300 Colonial Center
 Parkway
 Suite 600
 Roswell, GA 30076
 Sunbelt Rentals, Inc.                                           Litigation Claims      Contingent                                                                        $52,999.53
 2341 Deerfield Drive                                                                   Unliquidated
 Fort Mill, SC 29715                                                                    Disputed
 TD Bank                                                         Business Credit        Disputed                                                                          $10,000.00
 326 Mount Hope                                                  Card
 Avenue
 Rockaway, NJ 07866




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                   Case 21-12815                            Doc 1              Filed 04/06/21 Entered 04/06/21 09:03:31                                                            Desc Main
                                                                                Document     Page 10 of 48
 Fill in this information to identify the case:

 Debtor name            Black River Landscape Management, Inc.

 United States Bankruptcy Court for the:                       DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           235,407.04

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           235,407.04


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           182,613.67


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $              1,679.08

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           508,269.98


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             692,562.73




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                  Case 21-12815                   Doc 1          Filed 04/06/21 Entered 04/06/21 09:03:31                       Desc Main
                                                                  Document     Page 11 of 48
 Fill in this information to identify the case:

 Debtor name         Black River Landscape Management, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                    Fulton Bank
                    P.O. Box 4887
           3.1.     Lancaster, PA 17604                                     Business Checking               6259                                    $11,053.41


                    M&T Bank
                    45 Eisenhower Drive
           3.2.     Paramus, New Jersey 07012                               Business Checking               7539                                             $6.54



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                     $11,059.95
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                 Case 21-12815                    Doc 1          Filed 04/06/21 Entered 04/06/21 09:03:31                          Desc Main
                                                                  Document     Page 12 of 48
 Debtor         Black River Landscape Management, Inc.                                            Case number (If known)
                Name




           11b. Over 90 days old:                               188,415.09   -                                  0.00 =....                     $188,415.09
                                              face amount                           doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                                $188,415.09
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of         Valuation method used      Current value of
                                                                                 debtor's interest         for current value          debtor's interest
                                                                                 (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           2019 Dell Laptop                                                                  $500.00                                                $500.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                        $500.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                         page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                 Case 21-12815                    Doc 1          Filed 04/06/21 Entered 04/06/21 09:03:31                    Desc Main
                                                                  Document     Page 13 of 48
 Debtor         Black River Landscape Management, Inc.                                        Case number (If known)
                Name


               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2018 F350 Diesel King Ranch--approx.
                     90,000 miles--VIN ending 4896                                     Unknown       N/A                                    Unknown


           47.2.     2016 F350 Single Cab work
                     package--approx. 85,000 miles
                     VIN ending 8556                                                   Unknown       N/A                                    Unknown


           47.3.     2018 Dodge 2500 Laramie--approx.
                     40,000 miles                                                      Unknown       N/A                                    Unknown


           47.4.     2018 Dodge 2500 Laramie--approx.
                     35,000 miles                                                      Unknown       N/A                                    Unknown



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           2016 Cat 305D excavator                                                    $20,000.00     Comparable sale                      $20,000.00


           2002 International single axle-85,000 miles                                 Unknown                                              Unknown


           2004 International single axle--90,000 miles                                Unknown                                              Unknown


           1997 Mac Single axle--100,000 miles                                         Unknown                                              Unknown


           2016 Wells Cargo 20 foot trailer                                            Unknown                                              Unknown


           2002 Wells Cargo 22 foot trailer                                            Unknown                                              Unknown


           2000 Cargo Hauler 20 foot open trailer                                      Unknown                                              Unknown


           2015 Wells Cargo-deck over trailer                                          Unknown                                              Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                 Case 21-12815                    Doc 1          Filed 04/06/21 Entered 04/06/21 09:03:31                    Desc Main
                                                                  Document     Page 14 of 48
 Debtor         Black River Landscape Management, Inc.                                        Case number (If known)
                Name


 51.        Total of Part 8.                                                                                                          $20,000.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            https://blackriverlandscaping.com/                                         Unknown                                                    $0.00



 62.        Licenses, franchises, and royalties
            Home Improvement Contractor's License #:
            13VH08116500                                                               Unknown                                              Unknown



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                                  $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                 Case 21-12815                    Doc 1          Filed 04/06/21 Entered 04/06/21 09:03:31             Desc Main
                                                                  Document     Page 15 of 48
 Debtor         Black River Landscape Management, Inc.                                       Case number (If known)
                Name

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                         Current value of
                                                                                                                         debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

            Black River Landscape Management v. Savro, LLC                                                                         $15,432.00
            Nature of claim       Judgment-DJ-155709-17
            Amount requested                    $15,432.00



 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

 78.        Total of Part 11.                                                                                                    $15,432.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                            page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                  Case 21-12815                       Doc 1           Filed 04/06/21 Entered 04/06/21 09:03:31                                         Desc Main
                                                                       Document     Page 16 of 48
 Debtor          Black River Landscape Management, Inc.                                                              Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $11,059.95

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $188,415.09

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                               $500.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $20,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                  $15,432.00

 91. Total. Add lines 80 through 90 for each column                                                            $235,407.04           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $235,407.04




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                 Case 21-12815                    Doc 1          Filed 04/06/21 Entered 04/06/21 09:03:31                               Desc Main
                                                                  Document     Page 17 of 48
 Fill in this information to identify the case:

 Debtor name         Black River Landscape Management, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Chrysler Capital                               Describe debtor's property that is subject to a lien                   $45,055.75                 Unknown
       Creditor's Name                                2018 Dodge 2500 Laramie--approx. 40,000
                                                      miles
       PO Box 660335
       Dallas, TX 75266-0335
       Creditor's mailing address                     Describe the lien
                                                      Automobile Finance
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6770
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Chrysler Capital                               Describe debtor's property that is subject to a lien                   $45,028.01                 Unknown
       Creditor's Name                                2018 Dodge 2500 Laramie--approx. 35,000
                                                      miles
       PO Box 660335
       Dallas, TX 75266-0335
       Creditor's mailing address                     Describe the lien
                                                      Automobile Finance
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       6360
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                 Case 21-12815                    Doc 1          Filed 04/06/21 Entered 04/06/21 09:03:31                              Desc Main
                                                                  Document     Page 18 of 48
 Debtor       Black River Landscape Management, Inc.                                                  Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   CSC, as Representative                         Describe debtor's property that is subject to a lien                          $0.00           $0.00
       Creditor's Name                                Notice Purposes Only
       P.O. Box 2576
       Springfield, IL 62708
       Creditor's mailing address                     Describe the lien
                                                      Notice Purposes Only
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       CT Corporation System, as
 2.4                                                                                                                                $0.00           $0.00
       Representative                                 Describe debtor's property that is subject to a lien
       Creditor's Name                                Notice Purposes Only
       330 N. Brand Blvd, Suite
       700
       Attn: SPRS
       Glendale, CA 91203
       Creditor's mailing address                     Describe the lien
                                                      Notice Purposes Only
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       Ford Motor Credit
 2.5                                                                                                                           $63,966.12     Unknown
       Company, LLC                                   Describe debtor's property that is subject to a lien
       Creditor's Name                                2018 F350 Diesel King Ranch--approx. 90,000
       c/o Morgan, Bornstein &                        miles--VIN ending 4896
       Morgan
       1236 Brace Road, Suite K
       Cherry Hill, NJ 08034-3269
       Creditor's mailing address                     Describe the lien


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 2 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                  Case 21-12815                    Doc 1         Filed 04/06/21 Entered 04/06/21 09:03:31                               Desc Main
                                                                  Document     Page 19 of 48
 Debtor       Black River Landscape Management, Inc.                                                  Case number (if known)
              Name

                                                      Automoble Finance
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



        Ford Motor Credit
 2.6                                                                                                                            $28,563.79            Unknown
        Company, LLC                                  Describe debtor's property that is subject to a lien
        Creditor's Name                               2016 F350 Single Cab work package--approx.
        c/o Morgan, Bornstein &                       85,000 miles
        Morgan                                        VIN ending 8556
        1236 Brace Road, Suite K
        Cherry Hill, NJ 08034-3269
        Creditor's mailing address                    Describe the lien
                                                      Automoble Finance
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $182,613.67

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
         Ford Motor Credit Company
         P.O. Box 790119                                                                                        Line   2.5
         Saint Louis, MO 63179-0019

         Ford Motor Credit Company
         P.O. Box 790119                                                                                        Line   2.6
         Saint Louis, MO 63179-0019




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 3 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                 Case 21-12815                    Doc 1          Filed 04/06/21 Entered 04/06/21 09:03:31                                 Desc Main
                                                                  Document     Page 20 of 48
 Fill in this information to identify the case:

 Debtor name         Black River Landscape Management, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       $1,679.08         $0.00
           Division of Employer Accounts,                            Check all that apply.
           NJDOL                                                        Contingent
           P.O. Box 911                                                 Unliquidated
           Trenton, NJ 08625                                            Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Judgment-DJ-20-074211-MER
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
           Internal Revenue Service                                  Check all that apply.
           P.O. Box 7346                                                Contingent
           Philadelphia, PA 19101-7346                                  Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice Purposes Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                   50731                               Best Case Bankruptcy
                 Case 21-12815                    Doc 1          Filed 04/06/21 Entered 04/06/21 09:03:31                                                Desc Main
                                                                  Document     Page 21 of 48
 Debtor       Black River Landscape Management, Inc.                                                          Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                         $0.00    $0.00
           State of New Jersey                                       Check all that apply.
           Dept. of Labor and Workforce                                 Contingent
           Development                                                  Unliquidated
           1 John Finch Plaza                                           Disputed
           Trenton, NJ 08625
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice Purposes Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                         $0.00    $0.00
           State of New Jersey-Division of                           Check all that apply.
           Taxation                                                     Contingent
           Compliance &                                                 Unliquidated
           Enforcement-Bankruptcy Unit                                  Disputed
           50 Barrack Street, 9th Floor
           P.O. Box 245
           Trenton, NJ 08695
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice Purposes Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                        $0.00
           ADP                                                                         Contingent
           One ADP Boulevard                                                           Unliquidated
           Roseland, NJ 07068                                                          Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Notice Purposes Only
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $24,422.78
           Alltran Financial LP                                                        Contingent
           on behalf of Ford Motor Credit Co., LLC
                                                                                       Unliquidated
           PO Box 722929
           Houston, TX 77272-2929                                                      Disputed

           Date(s) debt was incurred                                               Basis for the claim:     Trade debt
           Last 4 digits of account number      0477                               Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  Unknown
           Andrew and Dana Mackessy
           c/o Riker Danzig, et al.                                                    Contingent
           Headquarters Plaza                                                          Unliquidated
           One Speedwell Avenue                                                        Disputed
           Morristown, NJ 07962
                                                                                   Basis for the claim:     Litigation Claims
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 2 of 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                 Case 21-12815                    Doc 1          Filed 04/06/21 Entered 04/06/21 09:03:31                                          Desc Main
                                                                  Document     Page 22 of 48
 Debtor       Black River Landscape Management, Inc.                                                  Case number (if known)
              Name

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $625.50
          Autozone                                                              Contingent
          c/o Rauch-Milliken International, Inc.                                Unliquidated
          PO Box 8390
                                                                                Disputed
          Metairie, LA 70011-8390
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       8427                         Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               Unknown
          Case Snow Managment, Inc.                                             Contingent
          356 Dietsch Blvd.                                                     Unliquidated
          Attleboro Falls, MA 02763
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Litigation Claims
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $71,576.56
          County Concrete Corporation                                           Contingent
          50 Railroad Avenue                                                    Unliquidated
          PO Box F
                                                                                Disputed
          Kenvil, NJ 07847
          Date(s) debt was incurred
                                                                             Basis for the claim:    Judgment
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Credit Control, LLC                                                   Contingent
          5757 Phantom Drive                                                    Unliquidated
          Suite 330                                                             Disputed
          Hazelwood, MO 63042
                                                                             Basis for the claim:    Notice Purposes Only-Kabbage Loans
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $45,572.00
          Customers Bank                                                        Contingent
          701 Reading Avenue                                                    Unliquidated
          Reading, PA 19611
                                                                                Disputed
          Date(s) debt was incurred  2/10/21
                                                                             Basis for the claim:    PPP Loan- 2d draw
          Last 4 digits of account number 8404
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               Unknown
          David R. and Dolores M. Mitchell                                      Contingent
          12 Forest Road
                                                                                Unliquidated
          Andover, NJ 07821
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Litigation Claims
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $56,694.27
          DeLage Landen Financial Services, Inc.                                Contingent
          PO Box 41602
                                                                                Unliquidated
          Philadelphia, PA 19101-1602
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number       3360                         Basis for the claim:    Judgment
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 3 of 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 21-12815                    Doc 1          Filed 04/06/21 Entered 04/06/21 09:03:31                                          Desc Main
                                                                  Document     Page 23 of 48
 Debtor       Black River Landscape Management, Inc.                                                  Case number (if known)
              Name

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Estate of Brian Ginsburg
          c/o Martin Ginsburg                                                   Contingent
          350 Route 46                                                          Unliquidated
          Suite 1                                                               Disputed
          Rockaway, NJ 07866
                                                                             Basis for the claim:    Notice Purposes Only
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $30,743.48
          Ford Motor Credit Company, LLC
          Assignee of Morris Auto Ent., LLC                                     Contingent
          c/o Morgan, Bornstein & Morgan                                        Unliquidated
          1236 Brace Road, Suite K                                              Disputed
          Cherry Hill, NJ 08034-3269
                                                                             Basis for the claim:    Litigation Claims
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               Unknown
          Gina and Omar Millan                                                  Contingent
          1210 6th Street
                                                                                Unliquidated
          North Bergen, NJ 07047
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Litigation Claims
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $15,010.00
          James Anastasio                                                       Contingent
          c/o Law Office of William Anastasio                                   Unliquidated
          338 Main Street
                                                                                Disputed
          Chatham, NJ 07928
          Date(s) debt was incurred 12/20/2019
                                                                             Basis for the claim:    Judgment
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $97,016.32
          John Deere Construction and Forestry Co
          c/o The Law Offices of                                                Contingent
          Joseph A. McCormick, Jr., P.A.                                        Unliquidated
          76 Euclid Avenue, Suite 103                                           Disputed
          Haddonfield, NJ 08033
                                                                             Basis for the claim:    Judgment
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               Unknown
          Jose and Carmen Fortuna                                               Contingent
          c/o Todd J. Leonard Law Firm
                                                                                Unliquidated
          3010 Route 10 West
          Denville, NJ 07834                                                    Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Litigation Claims
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $39,869.35
          Law Offices of William R. Connelly, LLC                               Contingent
          61 West Main Street                                                   Unliquidated
          Mendham, NJ 07945                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 4 of 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 21-12815                    Doc 1          Filed 04/06/21 Entered 04/06/21 09:03:31                                          Desc Main
                                                                  Document     Page 24 of 48
 Debtor       Black River Landscape Management, Inc.                                                  Case number (if known)
              Name

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $54,686.00
          M&T Bank                                                              Contingent
          One M&T Plaza                                                         Unliquidated
          Attn: Office of General Counsel
          Buffalo, NY 14203                                                     Disputed

          Date(s) debt was incurred 4/28/2020                                Basis for the claim:    PPP Loan-1st draw
          Last 4 digits of account number 7210                               Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Mot-Laur Properties, LLC                                              Contingent
          P.O. Box 343                                                          Unliquidated
          Succasunna, NJ 07876-0343                                             Disputed
          Date(s) debt was incurred
                                                                                             Notice Purposes Only
                                                                             Basis for the claim:
          Last 4 digits of account number                                    Lease for 27 E. Main Street, Rockaway, NJ 07866
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,250.70
          R.P. Smith & Son                                                      Contingent
          155 Main St                                                           Unliquidated
          Succasunna, NJ 07876                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Selective Insuance Co. of New England                                 Contingent
          c/o James A. Connors Assoc. Inc.                                      Unliquidated
          P.O. Box 336                                                          Disputed
          Morristown, NJ 07963-0336
                                                                             Basis for the claim:    Insurance-Notice Purposes Only
          Date(s) debt was incurred
          Last 4 digits of account number       6109                         Is the claim subject to offset?     No       Yes


 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                     $0.00
          Sheffield Financial Services                                          Contingent
          150 S Stratford Road                                                  Unliquidated
          Winston Salem, NC 27104                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Notice Purposes Only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,803.49
          SiteOne Landscape Supply                                              Contingent
          300 Colonial Center Parkway                                           Unliquidated
          Suite 600                                                             Disputed
          Roswell, GA 30076
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $52,999.53
          Sunbelt Rentals, Inc.                                                 Contingent
          2341 Deerfield Drive
                                                                                Unliquidated
          Fort Mill, SC 29715
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Litigation Claims
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 5 of 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 21-12815                    Doc 1          Filed 04/06/21 Entered 04/06/21 09:03:31                                          Desc Main
                                                                  Document     Page 25 of 48
 Debtor       Black River Landscape Management, Inc.                                                  Case number (if known)
              Name

 3.25      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $10,000.00
           TD Bank                                                              Contingent
           326 Mount Hope Avenue                                                Unliquidated
           Rockaway, NJ 07866
                                                                                Disputed
           Date(s) debt was incurred various
                                                                             Basis for the claim:    Business Credit Card
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                      related creditor (if any) listed?                account number, if
                                                                                                                                                       any
 4.1       Alltran Financial LP
           PO Box 4043                                                                                Line     3.2
           Concord, CA 94524-4043
                                                                                                             Not listed. Explain

 4.2       Blau Rock, LLC
           c/o Law Office of Terkowitz & Hermesmann                                                   Line     3.16
           400 Atrium Drive, 5th Floor
                                                                                                             Not listed. Explain
           Somerset, NJ 08873

 4.3       Case Snow Mgmt & Jones Lang LaSalle
           c/o Barnaba & Marconi, LLP                                                                 Line     3.16
           Attn: Debnnis M. Marconi, Esq.
                                                                                                             Not listed. Explain
           315 Lowell Avenue
           Hamilton Twp., NJ 08619

 4.4       De Lage Landen Financial Services, Inc.
           1111 Old Eagle School Road                                                                 Line     3.10
           Wayne, PA 19087
                                                                                                             Not listed. Explain

 4.5       Ford Motor Credit Company
           P.O. Box 790119                                                                            Line     3.2
           Saint Louis, MO 63179-0019
                                                                                                             Not listed. Explain

 4.6       Ford Motor Credit Company, LLC
           c/o Morgan, Bornstein & Morgan                                                             Line     3.2
           1236 Brace Road, Suite K
                                                                                                             Not listed. Explain
           Cherry Hill, NJ 08034-3269

 4.7       GREGORY P. HELFRICH & ASSOCIATES
           Attn: Andrew M. Horun and John Aufiero                                                     Line     3.13                                    5176
           180 River Road, First Floor
                                                                                                             Not listed. Explain
           Summit, NJ 07902

 4.8       Haworth, Barber & Gertsman, LLC
           Attn: Richard Barber                                                                       Line     3.9
           505 Main Street, Suite 212
                                                                                                             Not listed. Explain
           Hackensack, NJ 07601

 4.9       Inglesino, Webster, Wyciskala & Taylor
           Attn: Denis Driscoll                                                                       Line     3.11
           600 Parsippany Road, Suite 204
                                                                                                             Not listed. Explain
           Parsippany, NJ 07054




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                 Case 21-12815                    Doc 1          Filed 04/06/21 Entered 04/06/21 09:03:31                                  Desc Main
                                                                  Document     Page 26 of 48
 Debtor       Black River Landscape Management, Inc.                                              Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                 related creditor (if any) listed?             account number, if
                                                                                                                                               any
 4.10      John Deere Financial
           6400 NW 86th Street                                                                   Line     3.15
           P.O. Box 6600
                                                                                                        Not listed. Explain
           Johnston, IA 50131-6600

 4.11      Kabbage
           730 Peachtree Street NE                                                               Line     3.7
           Suite 1100
                                                                                                        Not listed. Explain
           Atlanta, GA 30308

 4.12      Law Offices of Barnaba & Marconi
           Attn: Dennis Marconi                                                                  Line     3.5
           315 Lowell Avenue
                                                                                                        Not listed. Explain
           Trenton, NJ 08619

 4.13      Law Offices of Joseph A. Molinaro
           648 Wyckoff Avenue                                                                    Line     3.6
           Wyckoff, NJ 07481
                                                                                                        Not listed. Explain

 4.14      Law Offices of Peter N. Davis
           Attn: Nicholas Barone                                                                 Line     3.13
           100 Hamilton Plaza, Suite 420
                                                                                                        Not listed. Explain
           Paterson, NJ 07505

 4.15      Morris Auto Enterprises, LLC
           906 State Route 10                                                                    Line     3.12
           Randolph, NJ 07869
                                                                                                        Not listed. Explain

 4.16      Mullooly, Jeffrey, Rooney & Flynn LLP
           6851 Jericho Turnpike, Suite 220                                                      Line     3.24
           Attn: John J. Sheerin
                                                                                                        Not listed. Explain
           Syosset, NY 11791-9036

 4.17      Perez & Morris, LLC
           Attn: David Bronstein, Esq.                                                           Line     3.9
           100 N 20th Street, Suite 303
                                                                                                        Not listed. Explain
           Philadelphia, PA 19103

 4.18      Stark & Stark, PC
           Attn: Marshall Kizner                                                                 Line     3.10
           PO Box 5315
                                                                                                        Not listed. Explain
           Princeton, NJ 08543-5318

 4.19      William E. Mandry Law Offices, PC
           602 Liberty Boulevard                                                                 Line     3.9
           Phillipsburg, NJ 08865
                                                                                                        Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                      1,679.08
 5b. Total claims from Part 2                                                                       5b.    +     $                    508,269.98

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                      509,949.06




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 7 of 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                 Case 21-12815                    Doc 1          Filed 04/06/21 Entered 04/06/21 09:03:31                      Desc Main
                                                                  Document     Page 27 of 48
 Fill in this information to identify the case:

 Debtor name         Black River Landscape Management, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                   Lease for John Deere
             lease is for and the nature of               323 Compact Track
             the debtor's interest                        Loader

                  State the term remaining

             List the contract number of any                                          John Deere Construction and Forestry Co
                   government contract


 2.2.        State what the contract or                   Lease of premises
             lease is for and the nature of               located at 27 Main
             the debtor's interest                        Street, Rockaway, New
                                                          Jersey
                  State the term remaining
                                                                                      Mot-Laur Properties, LLC
             List the contract number of any                                          P.O. Box 343
                   government contract                                                Succasunna, NJ 07876-0343


 2.3.        State what the contract or                   CGL and Auto
             lease is for and the nature of               Insurance-Policy No.
             the debtor's interest                        2306109

                  State the term remaining                                            Selective Insuance Co. of New England
                                                                                      c/o James A. Connors Assoc. Inc.
             List the contract number of any                                          P.O. Box 336
                   government contract                                                Morristown, NJ 07963-0336




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                 Case 21-12815                    Doc 1          Filed 04/06/21 Entered 04/06/21 09:03:31                  Desc Main
                                                                  Document     Page 28 of 48
 Fill in this information to identify the case:

 Debtor name         Black River Landscape Management, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Kristopher                        23 Mount Hope Road                                Estate of Brian                    D
             Holland                           Rockaway, NJ 07866                                Ginsburg                           E/F       3.11
                                                                                                                                    G




    2.2      Kristopher                        23 Mount Hope Road                                James Anastasio                    D
             Holland                           Rockaway, NJ 07866                                                                   E/F       3.14
                                                                                                                                    G




    2.3      Kristopher                        23 Mount Hope Road                                John Deere                         D
             Holland                           Rockaway, NJ 07866                                Construction and                   E/F       3.15
                                                                                                 Forestry Co
                                                                                                                                    G




Official Form 206H                                                         Schedule H: Your Codebtors                                         Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case 21-12815                    Doc 1          Filed 04/06/21 Entered 04/06/21 09:03:31                              Desc Main
                                                                  Document     Page 29 of 48



 Fill in this information to identify the case:

 Debtor name         Black River Landscape Management, Inc.

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $327,667.10
       From 1/01/2021 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $1,608,134.83
       From 1/01/2020 to 12/31/2020
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $1,342,318.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                  Case 21-12815                   Doc 1          Filed 04/06/21 Entered 04/06/21 09:03:31                                   Desc Main
                                                                  Document     Page 30 of 48
 Debtor       Black River Landscape Management, Inc.                                                    Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               Cerbo's Parsippany Greehouses                               various from                     $11,000.00                Secured debt
               440 Littleton Road                                          January                                                    Unsecured loan repayments
               Parsippany, NJ 07054                                        through
                                                                                                                                      Suppliers or vendors
                                                                           March
                                                                                                                                      Services
                                                                                                                                      Other


       3.2.
               Hyde & Associates                                           2/15/21                            $8,900.00               Secured debt
               31 Fairmount Avenue                                                                                                    Unsecured loan repayments
               Suite 104                                                                                                              Suppliers or vendors
               Chester, NJ 07930
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                   Value of property

       Ford Motor Credit Company                                 2018 F350 pick up truck                                       November,                     $25,000.00
       P.O. Box 790119                                                                                                         2020
       Saint Louis, MO 63179-0019


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                 Case 21-12815                    Doc 1          Filed 04/06/21 Entered 04/06/21 09:03:31                            Desc Main
                                                                  Document     Page 31 of 48
 Debtor       Black River Landscape Management, Inc.                                                    Case number (if known)



               Case title                                        Nature of case            Court or agency's name and            Status of case
               Case number                                                                 address
       7.1.    Sunbelt Rentals, Inc. v.                          Collection                Superior Court of New                    Pending
               Debtor                                                                      Jersey                                   On appeal
               L-000015-21-MRS                                                             Law Division, Morris
                                                                                                                                    Concluded
                                                                                           County
                                                                                           Washington and Court
                                                                                           Streets
                                                                                           Morristown, NJ 07963-0910

       7.2.    County Concrete Corporation                       Collection                Superior Court of New                    Pending
               v. Debtor and Kristopher                                                    Jersey                                   On appeal
               Holland                                                                     Law Division, Morris
                                                                                                                                    Concluded
               L-001799-19-MRS                                                             County
                                                                                           Washington and Court
                                                                                           Streets
                                                                                           Morristown, NJ 07963-0910

       7.3.    DeLage Landen Financial                           Collection-Enforc         Superior Court of New                    Pending
               Services, Inc. v. Debtor                          ement of out of           Jersey                                   On appeal
               DJ-011483-21                                      state judgment            Law Division, Morris
                                                                                                                                    Concluded
                                                                                           County
                                                                                           Washington and Court
                                                                                           Streets
                                                                                           Morristown, NJ 07963-0910

       7.4.    Alltran Financial LP v. Debtor                                                                                       Pending
               and Kristopher Holland                                                                                               On appeal
                                                                                                                                    Concluded

       7.5.    James Anastasio v. Debtor                         Contract                  Superior Court of New                    Pending
               and Kristopher Holland                                                      Jersey                                   On appeal
               19-005862-DC-MRS                                                            Special Civil Part, Morris
                                                                                                                                    Concluded
                                                                                           County
                                                                                           Washington and Court
                                                                                           Streets
                                                                                           Morristown, NJ 07963-0910

       7.6.    Gina and Omar Millan v. CVS                       Personal Injury           Superior Court of New                    Pending
               Pharmacy et. al.                                                            Jersey                                   On appeal
               L-1029-20 HUD                                                               Law Division, Hudson
                                                                                                                                    Concluded
                                                                                           County
                                                                                           583 Newark Avenue
                                                                                           Jersey City, NJ 07306

       7.7.    Estate of Brian Ginsburg v.                       Civil                     Superior Court of New                    Pending
               Debtor and Kristopher                                                       Jersey                                   On appeal
               Holland                                                                     Law Division, Morris
                                                                                                                                    Concluded
               L-17-1922-MRS                                                               County
                                                                                           Washington and Court
                                                                                           Streets
                                                                                           Morristown, NJ 07963-0910

       7.8.    John Deere Construction and                       Collection                Superior Court of New                    Pending
               Forestry Co v. Debtor and                                                   Jersey                                   On appeal
               Kristopher Holland                                                          Law Division, Morris
                                                                                                                                    Concluded
               L-000904-19-MRS                                                             County
                                                                                           Washington and Court
                                                                                           Streets
                                                                                           Morristown, NJ 07963-0910


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                  Case 21-12815                   Doc 1          Filed 04/06/21 Entered 04/06/21 09:03:31                                   Desc Main
                                                                  Document     Page 32 of 48
 Debtor       Black River Landscape Management, Inc.                                                        Case number (if known)



               Case title                                        Nature of case               Court or agency's name and             Status of case
               Case number                                                                    address
       7.9.    Ford Motor Credit Company,                        Collection                   Superior Court of New                       Pending
               LLC v. Debtor and Kristopher                                                   Jersey                                      On appeal
               Holland                                                                        Law Division, Morris
                                                                                                                                          Concluded
               L-000119-21-MRS                                                                County
                                                                                              Washington and Court
                                                                                              Streets
                                                                                              Morristown, NJ 07963-0910

       7.10 Jose and Carmen Fortuna v.                           Personal Injury              Superior Court of New                       Pending
       .    Blau Rock, LLC, Case Snow                                                         Jersey                                      On appeal
               Mgmt & Jones Lang LaSalle                                                      Law Division, Morris
                                                                                                                                          Concluded
               and Debtor                                                                     County
               L-19-2382-MRS                                                                  Washington and Court
                                                                                              Streets
                                                                                              Morristown, NJ 07963-0910

       7.11 David R. and Dolores M.                              Personal Injury              Superior Court of New                       Pending
       .    Mitchell v. ESAanagment,                                                          Jersey                                      On appeal
               LLC, Brightview Enterprise                                                     Law Division, Sussex
                                                                                                                                          Concluded
               Solutions, LLC and Debtor                                                      County
               L-185-20-SSX                                                                   43-47 High Street
                                                                                              Newton, NJ 07860-1738


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss             Value of property
       how the loss occurred                                                                                                                                       lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 21-12815                    Doc 1          Filed 04/06/21 Entered 04/06/21 09:03:31                                Desc Main
                                                                  Document     Page 33 of 48
 Debtor        Black River Landscape Management, Inc.                                                    Case number (if known)



                 Who was paid or who received                        If not money, describe any property transferred           Dates                Total amount or
                 the transfer?                                                                                                                               value
                 Address
       11.1.                                                         Retainer $10,000.00 plus filing fee
                                                                     $1,738.00--retainer drawn down for
                 Politan Law, LLC                                    prepetition services and reimbursement of
                 88 East Main Street, No. 502                        expenses in the amount of $2,500 prior to
                 Mendham, NJ 07945                                   filing                                                    2/12/2021                $11,738.00

                 Email or website address
                 mpolitan@politanlaw.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers               Total amount or
                                                                                                                      were made                              value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer              Total amount or
               Address                                           payments received or debts paid in exchange             was made                            value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services              If debtor provides meals
                                                                 the debtor provides                                                       and housing, number of
                                                                                                                                           patients in debtor’s care

 Part 9:       Personally Identifiable Information




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                 Case 21-12815                    Doc 1          Filed 04/06/21 Entered 04/06/21 09:03:31                           Desc Main
                                                                  Document     Page 34 of 48
 Debtor      Black River Landscape Management, Inc.                                                     Case number (if known)



16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                 Case 21-12815                    Doc 1          Filed 04/06/21 Entered 04/06/21 09:03:31                                  Desc Main
                                                                  Document     Page 35 of 48
 Debtor      Black River Landscape Management, Inc.                                                     Case number (if known)




Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Hyde & Assocites                                                                                                           various (tax return
                    31 Fairmount Avenue                                                                                                        preparation)
                    Suite 104
                    Chester, NJ 07930
       26a.2.       Courtney Post, Office Manager                                                                                              2019 to present
                    c/o Black River Landscape Management


    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                 Case 21-12815                    Doc 1          Filed 04/06/21 Entered 04/06/21 09:03:31                              Desc Main
                                                                  Document     Page 36 of 48
 Debtor      Black River Landscape Management, Inc.                                                     Case number (if known)



       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Kristopher Holland                             23 Mount Hope Road                                  President and Owner                   100
                                                      Rockaway, NJ 07866



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value
       30.1 Maggie Holland
       .    23 Mount Hope Road
               Rockaway, NJ 07866                                $800.00 per week                                        various            Payroll

               Relationship to debtor
               Wife of President and Owner;
               Employee


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                 Case 21-12815                    Doc 1          Filed 04/06/21 Entered 04/06/21 09:03:31                            Desc Main
                                                                  Document     Page 37 of 48
 Debtor      Black River Landscape Management, Inc.                                                     Case number (if known)



32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         April 6, 2021

 /s/ Kristopher Holland                                                 Kristopher Holland
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                 Case 21-12815                    Doc 1          Filed 04/06/21 Entered 04/06/21 09:03:31                        Desc Main
                                                                  Document     Page 38 of 48
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      District of New Jersey
 In re       Black River Landscape Management, Inc.                                                           Case No.
                                                                               Debtor(s)                      Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

              FLAT FEE
             For legal services, I have agreed to accept                                                  $
             Prior to the filing of this statement I have received                                        $
             Balance Due                                                                                  $

              RETAINER
             For legal services, I have agreed to accept and received a retainer of                       $                  7,500.00
             The undersigned shall bill against the retainer at an hourly rate of                         $                      450.00
             [Or attach firm hourly rate schedule.] Debtor(s) have agreed to pay all Court approved
             fees and expenses exceeding the amount of the retainer.


2.     $    1,738.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
       e.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                 Case 21-12815                    Doc 1          Filed 04/06/21 Entered 04/06/21 09:03:31                 Desc Main
                                                                  Document     Page 39 of 48
 In re       Black River Landscape Management, Inc.                                                  Case No.
                                                               Debtor(s)

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
                                             (Continuation Sheet)
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     April 6, 2021                                                              /s/ Mark J. Politan
     Date                                                                       Mark J. Politan
                                                                                Signature of Attorney
                                                                                Politan Law, LLC
                                                                                88 East Main Street, #502
                                                                                Mendham, NJ 07945
                                                                                973.768.6072
                                                                                mpolitan@politanlaw.com
                                                                                Name of law firm




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                 Case 21-12815                    Doc 1          Filed 04/06/21 Entered 04/06/21 09:03:31                                 Desc Main
                                                                  Document     Page 40 of 48
                                                               United States Bankruptcy Court
                                                                         District of New Jersey
 In re      Black River Landscape Management, Inc.                                                                    Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Kristopher Holland                                                                   100
 23 Mount Hope Road
 Rockaway, NJ 07866


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date April 6, 2021                                                          Signature /s/ Kristopher Holland
                                                                                            Kristopher Holland

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 21-12815                    Doc 1          Filed 04/06/21 Entered 04/06/21 09:03:31            Desc Main
                                                                  Document     Page 41 of 48




                                                               United States Bankruptcy Court
                                                                      District of New Jersey
 In re      Black River Landscape Management, Inc.                                                   Case No.
                                                                                 Debtor(s)           Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       April 6, 2021                                            /s/ Kristopher Holland
                                                                      Kristopher Holland/President
                                                                      Signer/Title




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
    Case 21-12815   Doc 1   Filed 04/06/21 Entered 04/06/21 09:03:31   Desc Main
                             Document     Page 42 of 48


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                      ADP
                      One ADP Boulevard
                      Roseland, NJ 07068


                      Alltran Financial LP
                      on behalf of Ford Motor Credit Co., LLC
                      PO Box 722929
                      Houston, TX 77272-2929


                      Alltran Financial LP
                      PO Box 4043
                      Concord, CA 94524-4043


                      Andrew and Dana Mackessy
                      c/o Riker Danzig, et al.
                      Headquarters Plaza
                      One Speedwell Avenue
                      Morristown, NJ 07962


                      Autozone
                      c/o Rauch-Milliken International, Inc.
                      PO Box 8390
                      Metairie, LA 70011-8390


                      Blau Rock, LLC
                      c/o Law Office of Terkowitz & Hermesmann
                      400 Atrium Drive, 5th Floor
                      Somerset, NJ 08873


                      Case Snow Managment, Inc.
                      356 Dietsch Blvd.
                      Attleboro Falls, MA 02763


                      Case Snow Mgmt & Jones Lang LaSalle
                      c/o Barnaba & Marconi, LLP
                      Attn: Debnnis M. Marconi, Esq.
                      315 Lowell Avenue
                      Hamilton Twp., NJ 08619


                      Chrysler Capital
                      PO Box 660335
                      Dallas, TX 75266-0335
Case 21-12815   Doc 1   Filed 04/06/21 Entered 04/06/21 09:03:31   Desc Main
                         Document     Page 43 of 48



                  County Concrete Corporation
                  50 Railroad Avenue
                  PO Box F
                  Kenvil, NJ 07847


                  Credit Control, LLC
                  5757 Phantom Drive
                  Suite 330
                  Hazelwood, MO 63042


                  CSC, as Representative
                  P.O. Box 2576
                  Springfield, IL 62708


                  CT Corporation System, as Representative
                  330 N. Brand Blvd, Suite 700
                  Attn: SPRS
                  Glendale, CA 91203


                  Customers Bank
                  701 Reading Avenue
                  Reading, PA 19611


                  David R. and Dolores M. Mitchell
                  12 Forest Road
                  Andover, NJ 07821


                  De Lage Landen Financial Services, Inc.
                  1111 Old Eagle School Road
                  Wayne, PA 19087


                  DeLage Landen Financial Services, Inc.
                  PO Box 41602
                  Philadelphia, PA 19101-1602


                  Division of Employer Accounts, NJDOL
                  P.O. Box 911
                  Trenton, NJ 08625


                  Estate of Brian Ginsburg
                  c/o Martin Ginsburg
                  350 Route 46
                  Suite 1
                  Rockaway, NJ 07866
Case 21-12815   Doc 1   Filed 04/06/21 Entered 04/06/21 09:03:31   Desc Main
                         Document     Page 44 of 48



                  Ford Motor Credit Company
                  P.O. Box 790119
                  Saint Louis, MO 63179-0019


                  Ford Motor Credit Company, LLC
                  Assignee of Morris Auto Ent., LLC
                  c/o Morgan, Bornstein & Morgan
                  1236 Brace Road, Suite K
                  Cherry Hill, NJ 08034-3269


                  Ford Motor Credit Company, LLC
                  c/o Morgan, Bornstein & Morgan
                  1236 Brace Road, Suite K
                  Cherry Hill, NJ 08034-3269


                  Fulton Bank
                  P.O. Box 4887
                  Lancaster, PA 17604


                  Gina and Omar Millan
                  1210 6th Street
                  North Bergen, NJ 07047


                  GREGORY P. HELFRICH & ASSOCIATES
                  Attn: Andrew M. Horun and John Aufiero
                  180 River Road, First Floor
                  Summit, NJ 07902


                  Haworth, Barber & Gertsman, LLC
                  Attn: Richard Barber
                  505 Main Street, Suite 212
                  Hackensack, NJ 07601


                  Inglesino, Webster, Wyciskala & Taylor
                  Attn: Denis Driscoll
                  600 Parsippany Road, Suite 204
                  Parsippany, NJ 07054


                  Internal Revenue Service
                  P.O. Box 7346
                  Philadelphia, PA 19101-7346


                  James Anastasio
                  c/o Law Office of William Anastasio
                  338 Main Street
                  Chatham, NJ 07928
Case 21-12815   Doc 1   Filed 04/06/21 Entered 04/06/21 09:03:31   Desc Main
                         Document     Page 45 of 48



                  John Deere Construction and Forestry Co
                  c/o The Law Offices of
                  Joseph A. McCormick, Jr., P.A.
                  76 Euclid Avenue, Suite 103
                  Haddonfield, NJ 08033


                  John Deere Financial
                  6400 NW 86th Street
                  P.O. Box 6600
                  Johnston, IA 50131-6600


                  Jose and Carmen Fortuna
                  c/o Todd J. Leonard Law Firm
                  3010 Route 10 West
                  Denville, NJ 07834


                  Kabbage
                  730 Peachtree Street NE
                  Suite 1100
                  Atlanta, GA 30308


                  Kristopher Holland
                  23 Mount Hope Road
                  Rockaway, NJ 07866


                  Law Offices of Barnaba & Marconi
                  Attn: Dennis Marconi
                  315 Lowell Avenue
                  Trenton, NJ 08619


                  Law Offices of Joseph A. Molinaro
                  648 Wyckoff Avenue
                  Wyckoff, NJ 07481


                  Law Offices of Peter N. Davis
                  Attn: Nicholas Barone
                  100 Hamilton Plaza, Suite 420
                  Paterson, NJ 07505


                  Law Offices of William R. Connelly, LLC
                  61 West Main Street
                  Mendham, NJ 07945
Case 21-12815   Doc 1   Filed 04/06/21 Entered 04/06/21 09:03:31   Desc Main
                         Document     Page 46 of 48



                  M&T Bank
                  One M&T Plaza
                  Attn: Office of General Counsel
                  Buffalo, NY 14203


                  M&T Bank
                  45 Eisenhower Drive
                  Paramus, NJ 07012


                  Morris Auto Enterprises, LLC
                  906 State Route 10
                  Randolph, NJ 07869


                  Mot-Laur Properties, LLC
                  P.O. Box 343
                  Succasunna, NJ 07876-0343


                  Mullooly, Jeffrey, Rooney & Flynn LLP
                  6851 Jericho Turnpike, Suite 220
                  Attn: John J. Sheerin
                  Syosset, NY 11791-9036


                  Perez & Morris, LLC
                  Attn: David Bronstein, Esq.
                  100 N 20th Street, Suite 303
                  Philadelphia, PA 19103


                  R.P. Smith & Son
                  155 Main St
                  Succasunna, NJ 07876


                  Selective Insuance Co. of New England
                  c/o James A. Connors Assoc. Inc.
                  P.O. Box 336
                  Morristown, NJ 07963-0336


                  Sheffield Financial Services
                  150 S Stratford Road
                  Winston Salem, NC 27104


                  SiteOne Landscape Supply
                  300 Colonial Center Parkway
                  Suite 600
                  Roswell, GA 30076
Case 21-12815   Doc 1   Filed 04/06/21 Entered 04/06/21 09:03:31   Desc Main
                         Document     Page 47 of 48



                  Stark & Stark, PC
                  Attn: Marshall Kizner
                  PO Box 5315
                  Princeton, NJ 08543-5318


                  State of New Jersey
                  Dept. of Labor and Workforce Development
                  1 John Finch Plaza
                  Trenton, NJ 08625


                  State of New Jersey-Division of Taxation
                  Compliance & Enforcement-Bankruptcy Unit
                  50 Barrack Street, 9th Floor
                  P.O. Box 245
                  Trenton, NJ 08695


                  Sunbelt Rentals, Inc.
                  2341 Deerfield Drive
                  Fort Mill, SC 29715


                  TD Bank
                  326 Mount Hope Avenue
                  Rockaway, NJ 07866


                  William E. Mandry Law Offices, PC
                  602 Liberty Boulevard
                  Phillipsburg, NJ 08865
                 Case 21-12815                    Doc 1          Filed 04/06/21 Entered 04/06/21 09:03:31              Desc Main
                                                                  Document     Page 48 of 48



                                                               United States Bankruptcy Court
                                                                       District of New Jersey
 In re      Black River Landscape Management, Inc.                                                     Case No.
                                                                                  Debtor(s)            Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Black River Landscape Management, Inc. in the above captioned action, certifies
that the following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s)
10% or more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP
7007.1:



    None [Check if applicable]




 April 6, 2021                                                       /s/ Mark J. Politan
 Date                                                                Mark J. Politan
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Black River Landscape Management, Inc.
                                                                     Politan Law, LLC
                                                                     88 East Main Street, #502
                                                                     Mendham, NJ 07945
                                                                     973.768.6072
                                                                     mpolitan@politanlaw.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
